DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 12/29/2021. Applicant has amended independent claims 1, 4, 5; and added new claims 13-15. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not further limit claim 1 because the formula in claim 1 requires that both nickel and cobalt be present, however claim 3 recites composite oxides not having nickel.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang et al., US 2009/0087746.

5.	Regarding claims 1 and 13, Kang et al., teaches an active material comprising a composite metal oxide represented by the following formula (1), wherein the composite metal oxide contains lithium and fluorine, and also contains one or more types of elements selected from the group consisting of manganese, and cobalt: Li.sub.pNi.sub.xMn.sub.2-x-yCO.sub.yO.sub.2-qF.sub.q (1) wherein p, q, x, and y are real numbers satisfying 0.98.ltoreq.p.ltoreq.1.07, 0<q.ltoreq.0.35, 0.ltoreq.x.ltoreq.1, and 0.ltoreq.y.ltoreq.1, respectively, and further discloses that 0 < y</= 1 (0011-0012).
It would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified the real numbers of Kang et al., to provide the claimed composite metal oxides as it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by Kang et al., a prima facie case of obviousness exists. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to make the modification to provide an improved cathode for rechargeable batteries that possessed improved impedance, packing density, and thermal safety (0007-0010).
Regarding claim 3, Kang et al., teaches the composite metal oxide represented by formula 1, but does not teach the instantly recited metal oxides. 
It would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified the real numbers of Kang et al., to provide the claimed composite metal oxides as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close enough. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to make the modification to provide an improved cathode for rechargeable batteries that possessed improved impedance, packing density, and thermal safety (0007-0010).

6.	Claims 2, 4, 5, 10-12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang et al., US 2009/0087746, in view of Miyamoto et al., US 2004/0229124.
Kang et al., teaches an active material as described above.
Kang et al., does not teach the claims limitations of claims 2, 4-6, 8, 10-12, 14, 15.
Regarding claim 2, Miyamoto et al., teaches a fluorine concentration at a surface of the composite metal oxide is larger than a fluorine concentration inside the composite metal oxide (0022-0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material of Kang et al., in light of the teaching of Miyamoto et al., to provide a positive electrode active material having excellent battery characteristics under an even harsher environment (0014). 
Regarding claim 4, Miyamoto et al., teaches a method for producing an active material (abstract), comprising: 
a first step of mixing a lithium composite metal oxide containing lithium and one or more types of elements selected from the group consisting of nickel, manganese, and cobalt (0049; 0266-0269) with a fluorinated organic polymer (0255; 0264; 0346; 0367), thereby obtaining a mixture (0255; 0264; 0346; 0367); 
a second step of heating the mixture in an inert gas atmosphere (0240; 0338), thereby obtaining an intermediate product including a composite metal oxide (abstract; 0015-0033) and a calcination and sinter of the product (0233-0235) and 
third step of sintering the intermediate product in the atmosphere or in dry air (0240); Li.sub.pNi.sub.xMn.sub.2-x-yCO.sub.yO.sub.2-qF.sub.q (1) wherein p, q, x, and y are real numbers satisfying 0.98.ltoreq.p.ltoreq.1.07, 0<q.ltoreq.0.35, 0.ltoreq.x.ltoreq.1, and 0.ltoreq.y.ltoreq.1, respectively (0267-0268; 0272).
Miyamoto et al., does not teach 0 <x</=1.
Kang et al., teaches Li.sub.pNi.sub.xMn.sub.2-x-yCO.sub.yO.sub.2-qF.sub.q (1) (0011-0012).
It would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified the real numbers of Kang et al., to provide the claimed composite metal oxides as it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by Kang et al., a prima facie case of obviousness exists. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to make the modification to provide an improved cathode for rechargeable batteries that possessed improved impedance, packing density, and thermal safety (0007-0010).
	Regarding claim 5, Miyamoto et al., teaches method for producing an active material (abstract), comprising: 
a first step of mixing a lithium composite metal oxide containing lithium and one or more types of elements selected from the group consisting of nickel, manganese, and cobalt (0049; 0266-0269)  with a fluorinated organic polymer (0255; 0264; 0346; 0367), thereby obtaining a mixture (0255; 0264; 0346; 0367); 
a second step of heating the mixture in a reducing gas atmosphere (0240; 0338), thereby obtaining an intermediate product including a composite metal oxide (abstract; 0015-0033) represented by the following formula (1); and 
a third step of sintering the intermediate product in the atmosphere or in dry air (0240): Li.sub.pNi.sub.xMn.sub.2-x-yCO.sub.yO.sub.2-qF.sub.q (1) wherein p, q, x, and y are real numbers satisfying 0.98.ltoreq.p.ltoreq.1.07, 0<q.ltoreq.0.35, 0.ltoreq.x.ltoreq.1, and 0.ltoreq.y.ltoreq.1, respectively  (0267-0268; 0272).
Miyamoto et al., does not teach 0 <x</=1.
Kang et al., teaches Li.sub.pNi.sub.xMn.sub.2-x-yCO.sub.yO.sub.2-qF.sub.q (1) (0011-0021).
It would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified the real numbers of Kang et al., to provide the claimed composite metal oxides as it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by Kang et al., a prima facie case of obviousness exists. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to make the modification to provide an improved cathode for rechargeable batteries that possessed improved impedance, packing density, and thermal safety (0007-0010).	
Regarding claims 7 and 9, Kang et al., does not teach the claim limitations of claims 7 and 9.
Regarding claim 7, Miyamoto et al., teaches method for producing an active material according to claim 6, wherein in the first step, the lithium composite metal oxide and the polyvinylidene fluoride are mixed (0264; 0346; 0367).
Kang et al., does not teach the lithium composite metal oxide and the polyvinylidene fluoride are mixed at a molar ratio of 1:1. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Miyamoto et al., teaches a method for producing an active material according to claim 8 (0014), wherein in the first step, the lithium composite metal oxide and the polytetrafluoroethylene are mixed (0264).
Miyamoto et al., does not teach the lithium composite metal oxide and the polytetrafluoroethylene are mixed at a molar ratio of 1:0.5. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, Miyamoto et al., teaches an electrode assembly (0014), comprising: the active material according to claim 1 (0014); and an electrolyte (0014). 
Regarding claim 11, Miyamoto et al., teaches a secondary battery (abstract), comprising: the electrode assembly according to claim 10; and a current collector (0037-0038; 0249; 0282). 
Regarding claim 12, Miyamoto et al., teaches an electronic apparatus, comprising the secondary battery according to claim 11 (0005; 0007-0008; 0299).
	Regarding claim 14, Kang et al., teaches 0<y</=1 (0011-0012).
	Regarding claim 15, Kang et al., teaches 0<y</=1 (0011-0012).

7.	Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang et al., US 2009/0087746, in view of Miyamoto et al., US 2004/0229124, and in further view of Lockett  et al., US 20140017557.
Kang et al., teaches an active material as described above.	
Regarding claim 6, Miyamoto et al., does not teach method for producing an active material according to claim 4, wherein the fluorinated organic polymer is polyvinylidene fluoride.
Regarding claim 8, Miyamoto et al., does not teach method for producing an active material according to claim 4, wherein the fluorinated organic polymer is polytetrafluoroethylene. 
Lockett et al., teaches the fluorinated organic polymer is polyvinylidene fluoride (0007; 0019; 0021).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Lockett et al., into the teachings of Kang in view of Miyamoto because Lockett et al., teaches “a representative polymer or polymeric precursor, in a representative embodiment, comprises one or more polymers selected from the group consisting of: polymers (or equivalently, polymeric precursors or polymerizable precurors) 
such as polyvinyl pyrrolidone ("PVP", also referred to or known as polyvinyl 
pyrrolidinone), polyvinyl alcohol ("PVA"), polyvinylidene fluoride ("PVFD"), 
polyvinylidene fluoride-trifluoroethylene, polytetrafluoroethylene ("PTFE")…” (0019); thus, one would be motivated to combine the teachings  of Lockett et al., into the teachings of Kang in view of Miyamoto because the active materials may be used interchangeably.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fukui et al., US 834949.
	
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727